DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 01/21/22 and an IDS filed on 03/01/22. Claims 1-2, 4 and 7 have been amended, claim 3 has been canceled and no new claims have been added. Accordingly, claims 1-2 and 4-7 remain pending and under examination on the merits.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 11193208 (hereinafter JP ‘208) in view of Tsushima et al (US 20160354291).

JP ‘208 teach a composition for external use, virtually not containing any surfactant by applying a solubilizing means which is settled to solubilize in an aqueous phase a perfume sparingly soluble in water. This solubilized perfume-containing composition and this composition for external use formulated therewith are prepared by associating in an aqueous phase (A) a perfume sparingly soluble in water and (B) a water-soluble component (e.g. 1,5- pentanediol, 1,2-pentanediol, etc.), forming a water-soluble associated substance with the perfume molecule in the aqueous phase, so that the perfume is solubilized in the aqueous phase (See abstract).
The association component is 0.1: 99.9 to 30:70, preferably 3:97 to 20:80 (See page 2, last paragraph).
The form and dosage form of the composition for external use can be applied to almost all external compositions which need to incorporate a fragrance including quasi-drugs (ointments, dentifrices, etc.) and cosmetics, basic cosmetics such as emulsions, 
Lower alcohols, sterols, various water-soluble polymers, pH adjusters, antioxidants, antibacterial agents, etc, can be incorporated into the said external compositions as necessary (See page 3, paragraph 8).
JP ‘208 provides examples of such formulations. In Example B-3, a lotion is disclosed which comprises the following components with the ingredients in % by weight: 
Aqueous phase 1; hexylene glycol 1.0; 1,2-pentanediol 1.0; L-arginine 0.5 trimethylglycine 0.5; methyl parahydroxybenzoate 0.1;  
Aqueous phase 2; deionized water 7.0; sodium naphthoate 1.0;
C.I. Oil phase; Eugenol 0.5; linalool 0.1; 1,3-butylene glycol 1.0. 
JP ‘208 lack a specific disclosure on other water-soluble compounds. However, this is known in the art as shown by Tsushima et al.  

Tsushima et al teach skin cosmetic composition, antibacterial agent for skin cosmetic, and method for enhancing antibacterial effect of diol compound, the composition including a component (A) which is either one or both of hexyl glyceryl ether and cyclohexyl glyceryl ether, a component (B) which is either one or both of 1,2-propanediol and 1,3-propanediol, and a component (C) such as citric acid, an antibacterial agent including components (A), (B) and (C) and a method for enhancing an antibacterial effect of the component (A) (See Title and Abstract). 
cyclohexyl glyceryl ether represented by Formula (2) below, or a mixture of the two components (See [0007]). 


    PNG
    media_image1.png
    113
    259
    media_image1.png
    Greyscale

Compound (A) may be hexyl glyceryl ether and cyclohexyl glyceryl ether, and component (B) is 1,2-propanediol (propylene glycol) and 1,3-propanediol (See [0009]-[0010]). 
Tsushima et al state that component (A) is present at 0.01% by mass to 3% by mass, on the basis of the entire mass of the skin cosmetic composition (See [0016]) and that the components (A) to (C) may be added individually, or in the form of a composition obtained by mixing the components (A) to (C) in advance (See [0017]). 
When the said antibacterial agent for a skin cosmetic is in a premixed form, it may be a composition including a solvent such as water or an alcohol or an additive such as a surfactant in addition to the components (A) to (C) (See [0018]). 
In addition to the abovementioned essential components, the skin cosmetic composition can include other components which are used in cosmetics, including powder components, liquid oils and fats, solid oils and fats, waxes, hydrocarbons, vitamins, antioxidants, higher or lower alcohol, etc, including avocado oil, camellia 
Examples of the vitamins include vitamins A and E and derivatives thereof, and examples of the antioxidants include tocopherols, dibutyl hydroxytoluene, etc, (See [0048]-[0049]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Tsushima et al and JP ‘208 to arrive at the instant invention.
It would have been obvious to do so because JP ‘208 teach topical compositions with no surfactants comprising a sparingly soluble cosmetic active agent and solubilizing compound including alkandiols, such as 1,2-pentanediol and Tsushima et al teach a cosmetic composition comprising a skin care active agent a cyclohexyl glyceryl ether and an alkendiol such as 1,2-propanediol. It would have been obvious to one of ordinary skill in the art to have included the compound (A) cyclohexyl glyceryl ether of Tsushima et al in the compositions of JP ‘208 with a reasonable expectation of success because Tsushima et al disclose a skin care composition that is effective in treating skin with the added benefit of it being antibacterial. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR101247803 (hereinafter KR ‘803) in view of Tsushima et al (US 20160354291).

KR ‘803 teach a solution solubilization composition of an insoluble substance and a method for solublizing the insoluble substance and to improve solubilization efficiency. The said solution solubilization composition of an insoluble substance contains mannosylerythritol lipid, a surfactant, and polyol. A method for solubilizing the insoluble substance using the composition comprises: a step of sequentially mixing mannosylerythritol lipid, an insoluble substance, a surfactant, and polyol and preparing a mixture; a step of heating and stirring the mixture (See abstract).
KR ‘803 teach an aqueous solution solubilizing composition of a poorly soluble substance characterized by comprising (a) mannosylerythritol lipid, (b) surfactant and (c) polyol. Here, the composition is preferably (a) 100 parts by weight of mannosyl erythritol lipid (b) 10 parts by weight to 4500 parts by weight of the surfactant, and (c) 10 parts by weight to 3000 parts by weight of the polyol (See page 3, last 3 paragraphs and claims 7-8).
In addition, (c) the polyol is a material that helps to solubilize the (a) mannosyl erythritol lipid as (b) the surfactant, preferably butylene glycol, 1,2-hexanediol, 1,2-octanediol, etc, (See page 4, paragraph 6 and claim 11).
KR ‘803 also disclose that ceramide is known as a poorly soluble substance well known in the cosmetic industry. Ceramide is a representative skin construct that enhances the barrier function of the skin, and the human skin has various ceramides. 
In Examples 1-6, KR ‘803 shows formulations that comprises about 20 g of ceramide and 30 g of a polyol, which is then mixed with water. 
KR ‘803 lack a specific disclosure on other water-soluble compounds. However, this is known in the art as shown by Tsushima et al.  

Tsushima et al’s teaching are delineated above and incorporated herein.

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Tsushima et al and KR ‘803 to arrive at the instant invention.
It would have been obvious to do so because KR ‘803 teach topical compositions comprising a sparingly soluble cosmetic active agent and solubilizing compound including alkandiols, such as 1,2-hexanediol, 1,2-octanediol and Tsushima et al teach a cosmetic composition comprising a skin care active agent a cyclohexyl glyceryl ether and an alkendiol such as 1,2-propanediol. Tsushima et al also disclose that the said formulations may optionally contain an alcohol or a surfactant. It would have been obvious to one of ordinary skill in the art to have included the compound (A) cyclohexyl glyceryl ether of Tsushima et al in the compositions of KR ‘803 with a reasonable expectation of success because Tsushima et al disclose a skin care composition that is effective in treating skin with the added benefit of it being antibacterial. 
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are not persuasive because Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s arguments regarding JP ‘208 and KR ‘803 for anticipating claims 1-7 is that the said references “fail to teach a compound of the present formula (1), wherein the corresponding R1 position is represented by Applicant’s formula (2)” (See Remarks, page 5). 
The above arguments are not persuasive because the amendments have necessitated a modified rejection under obviousness wherein the claimed compound is taught by Tsushima et al.  

	Claims 1-2 and 4-7 remain rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616